         Case 5:20-cv-00061-MTT Document 3 Filed 06/01/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF GEORGIA
                            MACON DIVISION

 DIANN L. MOODY,                           )
                                           )
                 Plaintiff,                ) Case No. 5:20-cv-00061-MTT
                                           )
       v.                                    Judge Marc Thomas Treadwell
                                           )
 SYNCHRONY BANK and DOES 1-                )
 10 inclusive,                             )
                                           )
                Defendants.                )
                                           )
                                           )


               DEFENDANT SYNCHRONY BANK’S MOTION
                 TO DISMISS PLAINTIFF’S COMPLAINT



      NOW COMES Defendant Synchrony Bank (“Synchrony”), by and through

its undersigned counsel, and respectfully moves this Court to dismiss the Complaint

of Plaintiff Diann L. Moody (“Plaintiff”) pursuant to Federal Rule of Civil Procedure

12(b)(6), with prejudice, for failure to state a claim upon which relief can be granted,

for reasons more fully set forth in the accompanying Memorandum of Law filed

contemporaneously herewith.
        Case 5:20-cv-00061-MTT Document 3 Filed 06/01/20 Page 2 of 3




     Dated: June 1, 2020

                                   THE GILROY FIRM

                                   /s/ Monica K. Gilroy
                                   Monica K. Gilroy, Esq.
                                   Georgia Bar No. 427520
                                   Email:Monica.Gilroy@gilroyfirm.com
                                   Matthew F. Totten
                                   Georgia Bar No. 798589
                                   Email:Matthew.Totten@gilroyfirm.com
                                   Counsel for Defendant Synchrony Bank

THE GILROY FIRM
3780 Mansell Road, Suite 140
Alpharetta, Georgia 30022
(678) 280-1922 Main Number
(678) 280-1923 Facsimile




                                    -2-
        Case 5:20-cv-00061-MTT Document 3 Filed 06/01/20 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that on June 1, 2020, I electronically filed the foregoing with

the Clerk of the U.S. District Court, Middle District of Georgia, Macon Division, by

using the CM/ECF system, which will send notification of such filing(s) to all

counsel of record listed below:

                          Joseph P. McClelland, III
                          joseph@jacksonlaws.com
                          Joseph P. McClelland, LLC
                          545 N. McDonough Street, Suite 210
                          Decatur, GA 30030
                          joseph@jacksonlaws.com

                          Counsel for Plaintiff
                          DiAnn Moody

                                       /s/ Monica K. Gilroy
                                       Monica K. Gilroy, Esq.
                                       Georgia Bar No. 427520
                                       Email:Monica.Gilroy@gilroyfirm.com
                                       Matthew F. Totten
                                       Georgia Bar No. 798589
                                       Email:Matthew.Totten@gilroyfirm.com
                                       Counsel for Defendant Synchrony Bank

THE GILROY FIRM
3780 Mansell Road, Suite 140
Alpharetta, Georgia 30022
(678) 280-1922 Main Number
(678) 280-1923 Facsimile




                                        -3-
